Case 2:20-mc-00076-MWF-MRW Document 1-9 Filed 08/07/20 Page 1 of 3 Page ID #:242




           EXHIBIT H
Case 2:20-mc-00076-MWF-MRW Document 1-9 Filed 08/07/20 Page 2 of 3 Page ID #:243




    #RedskinsScandal: Will Dan Snyder
    rename Washington Redskins the
    ‘Epsteins’? Angry Internet screams ‘throw
    him out’
    The report does not directly accuse Dan Snyder of misconduct, it paints a sorry picture of the toxic culture
    at the Washington Redskins

    By Jyotsna Basotia
    Updated On : 18:09 PST, Jul 16, 2020




    Dan Snyder (Getty Images)
    National Football League team Washington Redskins' majority owner Daniel Snyder has
    been found to be embroiled in sexual harassment and threats of retaliation. After days of
    speculation, rumors started floating around on social media on July 16 when a Reddit thread
    shed light on alleged sex trafficking claims, as reported by MEA WorldWide (MEAWW).


    The claims were made public after The Washington Post released a story detailing the
    accounts of 15 women who spoke to the newspaper. While the report does not directly accuse
    Snyder of misconduct, it paints a sorry picture of the toxic culture at the workplace. While 14
    of 15 women refuse to be identified due to fears of litigation arising from nondisclosure
    agreements, the report explicitly states: “No woman accused Snyder or former longtime team
    president Bruce Allen of inappropriate behavior with women, but they expressed skepticism
    the men were unaware of the behavior they allege.”


    Emily Applegate, a former marketing coordinator, spoke to the newspaper and detailed how
    women were regularly subjected to sexual remarks and inappropriate touching. Not just Dan
    — who has run the organization since 1999 — but Jay Gruden, Larry Hess and Eric Schaffer
Case 2:20-mc-00076-MWF-MRW Document 1-9 Filed 08/07/20 Page 3 of 3 Page ID #:244




    are allegedly in trouble too. No sooner did it come in the public eye, people started slamming
    Snyder on Twitter.


    "After reading that WaPo article, one thing is abundantly clear: the NFL needs to force Dan
    Snyder out. He does not deserve to own a football team. What a disgrace that organization
    is," one tweet read and another said, "It’s clear from the Post story that the men who were
    harassing reporters and coworkers in the Washington organization felt like they could operate
    with impunity. Their behavior was awful, and it’s on Daniel Snyder to create a culture where
    there are repercussions. He did not."


    "The fact the Redskins wouldn't deny the allegations and pull the non-disclosure agreement
    for victims to speak out, says all you need to hear about owner Daniel Snyder
    #redskinsscandal," one tweet read and another said, "Keep in mind If women quit every time
    men behaved inappropriately in the workplace there would be literally 0 women in the
    workforce. Miss me with the 'why didn’t they just quit' comments. #redskinsscandal."


    One even went on to joke: "Dan Snyder has decided on a new team name: Epsteins."


    Many other women came forward on Twitter to share their experiences. "1.) Current news
    about #redskinsscandal is just the beginning 2.) I met Larry Michael once. You could smell
    his misogyny & objectifying nature 3.) We have to raise better people. No more “boys will be
    boys” crap - boys will be men & held responsible 4.) These women are awesome!" one
    posted.


    Another said, "First of all, F**K the Washington football team. Disgusting behavior. Women
    can’t do ANYTHING or go ANYWHERE without falling prey to “men” who opt to abuse
    their position and platform. And also F**K every media outlet that tried to exploit this story
    for clicks! #redskinsscandal." One tweet even went on to say: "And they are changing their
    name. Meanwhile, despite all this virtue signaling and transparent outrage, no one gives two
    flying f*cks about the actual plight of native Americans #redskinsscandal."

    If you have a news scoop or an interesting story for us, please reach out at (323) 421-7514
